Title: Draft of Report on the Powers of a Committee of Congress to Sit during Recess, [15 December 1775]
From: Committee of the Continental Congress
To: 


                    
                        [15 December 1775]
                    
                    The Committee appointed to consider and prepare instructions for a committee who are to sit during the recess of Congress have agreed to the following Resolutions:
                    
                        Resolved that it is the opinion of this committee that the said Committee during the Recess of Congress should be authorized and instructed
                        To receive and open all letters directed to the Congress.
                        To correspond with the several Conventions, Assemblies, or Committees of safety, with the Committee of Congress sent to Canada, the Commissioners for Indian affairs; and the Commanding officers of the Continental forces in the several departments.
                        To give counsel to the said commanding officers whenever applied to by them.
                        To supply the Continental forces by sea and land with all necessaries from time to time.
                        To expedite the striking monies ordered by the Congress to be struck.
                        To transmit to the several Commanding officers, Paymasters and Commissaries from time to time such sums of money as may be necessary for the pay and subsistence of the Continental forces, and to order paiment by the Treasurer for such contracts as the said committee may make in pursuance of the authorities and instructions given them.
                        To take charge of all Military stores belonging to the United colonies, to procure such further quantities as may probably be wanted, and to order any part thereof wheresoever it may be most requisite for the Common service.
                        To direct the safe keeping and comfortable accomodation of all Prisoners of war.
                        To contribute their counsel and authority towards raising recruits ordered by Congress.
                        To procure intelligence of the condition and designs of the enemy.
                        
                        To direct military operations by sea and land; not changing any objects or expeditions determined on by Congress.
                        To attend to the defence and preservation of forts and strong posts and to prevent the enemy from acquiring new holds.
                        To apply to such officers in the several colonies as are entrusted with the executive powers of government for the occasional aid of Minute-men and militia whenever and wherever necessary.
                        In case of the death of any officer within the appointment of Congress, to employ a person to fulfil his duties, until the meeting of Congress, unless the office be of such a nature as to admit a delay of appointment until such meeting.
                        To examine public claims and accounts and report the same to the next Congress.
                        To publish and disperse authentic accounts of military operations.
                        To expedite the printing of the Journals of Congress as by them directed to be published.
                        To summon a meeting of Congress at an earlier day than that to which it may stand adjourned, if any great and unexpected emergency shall render it necessary for the safety or good of the United colonies.
                        And to lay before the Congress at their meeting all letters received by them with a report of their proceedings.
                        Resolved that the said Committee be authorised to appoint their own clerk who shall take an oath of secrecy before he enters on the exercise of his office.
                        Resolved that in case of the death of any member of the said Committee, they immediately apply to his surviving colleagues to appoint some [one] of themselves to be a member of the said Committee.
                        Resolved that the Treasurers be directed to pay out of the Continental Monies in their hands all Draughts made on them by the said Committee.
                    
                